Correspondence HANGOVER JOE’S HOLDING CORP. 9457 S. University, #349 Highlands Ranch, Colorado80126 Fax:888-274-9892 December 28, 2012 Via Facsimile & U.S. Mail Kevin Woody Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Hangover Joe’s Holding Corp. (the “Company”) Form 10-K for fiscal year ended December 31, 2011 Filed March 30, 2012 File No. 0-52533 Dear Mr. Woody: This letter is in response to your comment letter dated December 18, 2012.The Company’s response to your comment is set forth below. Definitive Proxy Statement General Comment 1: Please tell us why you have not provided the unaudited financial statements and financial information as of and for the period ended June30, 2012 for Hangover Joe’s Holding Corporation, and the basis for your conclusion. Response:Please see the 10-Q for the quarter ended June 30, 2012 (filed August 14, 2012) in which we included pro forma financials under Note 14 to the financial statements. United States Securities and Exchange Commission December 28, 2012 Page 2 Further, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We hope we have adequately addressed your comments.Please contact our legal counsel, Theresa M. Mehringer, Esq., at 303-796-2626 or via e-mail at tmehringer@bfwlaw.com if you need more information or have additional comments. Respectfully submitted HANGOVER JOE’S HOLDING CORP. /s/Michael Jaynes Michael Jaynes, Chief Executive Officer mike@hangoverjoes.com cc:Theresa M. Mehringer, Esq. (via: tmehringer@bfwlaw.com) Robert J. Devers, Controller (via: rjdevers@msn.com)
